Title: To Thomas Jefferson from Jonathan Williams, 24 June 1803
From: Williams, Jonathan
To: Jefferson, Thomas


          
            Sir. 
            Philadelphia June 24 1803.
          
          To depart from Washington without taking leave of you was extreemly unpleasant to me; but I found it impossible to separate the real motive of such a visit, from the apprehension of an imputed one, which, to those not well acquainted with me, would but illy accord with a decision of character, and the events of the day had placed me in a very delicate position.
          Being now out of the way of any such Suspicion, I think it my duty to return you my sincere thanks for the honourable marks you have, in many Instances, given of your good Opinion of me; It was, Sir, the friendly, and when I reflect on my own Merits, I must say partial manner in which these honours were bestowed, joined to the dignified nature of the duties assigned me, that produced in my mind a determination to devote the whole of my future Life to the Service of my Country. My disposition, Sir, has undergone no other change, than what a change of principles (or at least of my apprehension of them) imperiously direct; and I trust that the slightest consideration of the following Facts, will convince you that my resignation proceeded from nothing but the unpleasant beleif that I could not hold my Commission without humiliation and disgrace.
          I was a major of Artillery, transferred into the Engineers, the new Commission bearing date with the old one: You will allow, Sir, that an Officer may gain Rank by a transfer, but he can never lose any, unless he consents to it, and then he would deserve none.— I had formed my Opinion of the new Corps of Engineers upon the Act of Congress, and upon the military Rules of those Countries where Corps du Genie are known and acknowledged to be the most dignified of all other military Corps: It was upon these Grounds, that I made the Observations in my Report of the 14th of December last: It was natural for me to conclude that if my sense of the Subject had been incorrect, the Secretary of War would then have told me so; but not a Syllable was said, and at my Return to West Point in the Spring, I found myself in a State of humiliation not to be endured; myself and the whole Corps were in effect prisoners within Centinels every night; an armed Force, uncontrouled by me, being at the very place assigned by Act of Congress to be the Station of the Corps I commanded. It became necessary to act decisively, and that I might act with Caution, I called the next officer of the Corps, Major Wadsworth, to my Council. We together weighed the Law, we maturely considered those military principles which we believed to be uniformly admitted, and we particularly considered what we supposed to be the Object of the Institution of our Corps. Taking all these together we formed certain Points, which we take to be the Rights of Engineers, and we determined that the refusal of them would involve the establishment of opposite Principles under which we could not, as Officers of the Corps of Engineers, exist.
          These Points were put into the Secretary of Wars hands in April last, As I was then ordered on duty, it appeared to me indecorous to insist on an Answer ’till after my Duty was performed; but as soon as my Reports were given in, and I was declared to be free to return to my Post, I requested a decision on these Points.   The answer was short, and in Substance this. “The Engineers cannot be intitled to any military command, they are like Brigade Majors.”—That is, like Subalterns ordered on Special Duty.—I need not repeat what has since past, for my Letters have doubtless been laid before you; but in my own Justification I beg leave to State what the Corps of Engineers in my Opinion ought to be, and what by the decision of the Secretary of War it at this moment is.
          It is in essence diametrically opposite to what Major Wadsworth and myself had stated.—We Stated 1st. That it was equal to any other Corps; it now appears to be inferior to all others. We Stated 2d. That West Point was its legal Station under the command of its chief; it now appears that a Serjeant at the head of his Guard, Stationed at West Point, is in a military point of view more respectable than any Officer of the Corps, for he is not responsible to its commander. We Stated 3d. That Officers of the Engineers have the same right to arrest any officer or Soldier of any other Corps for unmilitary conduct that Officers of other Corps have; It now appears that Officers of Engineers have no such right, whatever right other Officers may have; that is they cannot arrest, yet they may be arrested. We Stated 4th. that an Officer of Engineers ought not to be obliged to accept the Parole or Countersign from an inferior Officer; It now appears that an officer of Engineers must accept the Countersign from an inferior officer, or be put into the Guard House if he presumes to go from his Quarters after Tattoo. We Stated 5 That Officers of Engineers ought not to sit on a Court martial ordered by an Officer inferior to them in Rank. It now appears that an Officer of Engineers be his rank what it may, must Sit on a Court martial ordered by an Officer of another Corps however inferior.
          I am not Sure that this Subject has been seen in so strong a light as I have Stated; but I notwithstanding believe it to be correctly Stated, and the consequences described appear to me infallible. I do not mean Sir to make any complaint, I only mean to justify myself in your Eyes for it would be a Source of great Pain to me if on quitting the Service, I felt an Apprehension that I had left on your mind an impression unfavourable to that coolness & propriety of conduct which I hope belongs to my Character.—
          I have the honour to be With the greatest deference & respect Sir Your most faithfull & most obedient Servant
          
            Jon Williams
          
        